97 F.3d 1461
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Emil P. TOLOTTI, Plaintiff-Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE;  Charlotte Jameson,Internal Revenue Officer;  United States TreasuryDepartment, Defendants-Appellees.
No. 96-15708.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Emil P. Tolotti, Jr. appeals pro se the district court's dismissal for lack of subject matter jurisdiction of his petition for judicial review of the Internal Revenue Service's determination that several entities are his transferees, alter egos and/or nominees, and therefore are liable for his federal tax liabilities.  We affirm.   See Hughes v. United States, 953 F.2d 531, 537 (9th Cir.1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3